 466DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The operations of the Respondent occur in commerce within the meaningof Section 2(6) and (7) of the Act.2.By dealing with Respondent concerning their wages,hours, and conditionsof work, Rafael Vega, Ramon M. Cueva, Luis A. Nazario, Angel Cruz, and AngelGonzalez constituted themselves a labor organization within the meaning of Sec-tion 2(5) of the Act.3.By discriminating in regard to the tenure of employment of Rafael Vega,Ramon M. Cuevas, Luis A. Nazario, Angel Cruz, and Angel Gonzalez, thereby dis-couraging membership in a labor organization of its employees,Respondent has en-gaged in and is engaging in an unfair labor practice within the meaning of Section8(a)(3) of the Act.4.By the aforesaid act Respondent interfered with, restrained,and coerced itsemployees in the exercise of rights guaranteed by Section 7 of the Act, and en-gaged in and is engaging in unfair labor practices within the meaning of Section8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]Wyoming Radio, Inc.andNational Association of BroadcastTechnicians and Engineers.Case No. AO-62. December 16,1963ADVISORY OPINIONThis is a petition filed by Wyoming Radio, Inc., herein called theEmployer, for an Advisory Opinion in conformity with Section 102.98and 102.99 of the Board's Rules and Regulations, Series 8, as amended.In pertinent part, the petition alleges as follows :1.On August 2, 1963, the National Association of Broadcast Tech-nicians and Engineers, herein called the Union, filed with the Pennsyl-vania State Labor Relations Board unfair labor practice chargesagainst the Employer, alleging violations of the Pennsylvania LaborRelations Act.That proceeding, by stipulation of the parties, hasbeen adjourned pending the issuance of the Advisory Opinion herein.2.The Employer operates a commercial radio broadcasting stationat 38 East Main Street, Nanticoke, Pennsylvania.3.Except for the allegation that the Employer offers its services,directly and indirectly, to individuals who transact business insideand outside the Commonwealth of Pennsylvania, the petition does notset forth any other commerce data of the Employer.However, in anearlier Advisory Opinion proceeding, the Board had considered theEmployer's operations, which, for the fiscal years 1959 and 1960, hadan annual gross volume of business of less than $100,000 per annum.11 "The Employer's gross volume of business was $75,517 07 for the fiscal year endingAugust 29, 1959, and was $85,387 94 for the fiscal year ending August 27, 1960 If theBoard were to project for a year the figure of $26 698 25 for the 15-week period betweenAugust 27 to December 10, 1960, the gross volume of business would be $92,553 93 "Wyoming Radio, Inc,130 NLRB 390, 391145 NLRB No. 54. CITIES SERVICE OIL CO. LAKE CHARLES, LA., OPERATIONS 4674.Although served with a copy of the petition for AdvisoryOpinion, the Union filed no response as provided by the Board'sRules and Regulations.On the basis of the above, the Board is of the opinion that :1.The Employer is engaged in the operation of a commercial radiobroadcasting station at Nanticoke, Pennsylvania.2.The Board's standard for exercising jurisdiction over enterprisesengaged in the operation of radio stations is a minimum gross volumeof business of $100,000 per annum.23.The petition herein does not allege the Employer's gross volumeof business but for purposes of this Advisory Opinion, we shallassume that it remained less than $100,000 as it was alleged to havebeen during fiscal years 1959 and 1960.Absent evidence contraryto this assumption, the Employer's operations do not meet the mini-mum gross volume of business test of the Board's jurisdictional stand-ard for radio stations.Accordingly, the parties are advised under Section 102.103 of theBoard's Rules and Regulations, Series 8, as amended, that the Boardwould not assert jurisdiction over the Employer because the allega-tions submitted herein do not establish that its operations meet theBoard's standard for asserting jurisdiction over radio stations.2Raritan Valley Broadcasting Company, Inc.,122 NLRB 90.Cities Service Oil Company Lake Charles, La., Operations, Peti-tionerandOil,Chemical and Atomic Workers InternationalUnion,AFL-CIO,and its Local 4-500andLake Charles MetalTrades Council,AFL-CIOandUnited Plant Guard Workersof America,Ind., and its Local 700andInternational Associa-tion of Machinists,Lodge1317, AFL-CIO.Cases 1Vos. 15-RM-172, 15-RC-2721, and 15-RC-2758.December 16, 1963DECISION, ORDER, AND DIRECTION OF ELECTIONSUpon separate petitions duly filed, hearings were held before Hear-ing Officer John T. Lacey of the National Labor Relations Board.The cases are hereby consolidated for purposes of decision.'TheHearing Officer's rulings made at the hearings are free from preju-dical error and are hereby affirmed.1A hearing was held in April and May 1963, in Cases Nos. 15-RM-172 and 15-RC-2721,involving the question of appropriate units at the Employer's three-plant Lake Charlesindustrial complex.A later hearing was held on July 31, 1963,in Case No.15--RC-2758,involving the question of an appropriate unit at a fourth plant in the complex whichcommenced operations after the completion of the earlier hearing.The parties stipulatedto theincorporation of the entire record of the first hearing into the record of the secondhearing.We grant the Employer'smotion to consolidate the cases for purposes of deci-sion,in view of their related facts and issues.145 NLRB No. 47.